UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-6914



ROBERT JOSEPH WILLIAMS,

                                              Plaintiff - Appellant,

          versus


R. A. YOUNG; KENNETH L. OSBORNE; JIM E. WARD,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Jackson L. Kiser, Senior District
Judge. (CA-01-1-7-M)


Submitted:   October 18, 2001             Decided:   October 26, 2001


Before MOTZ and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed in part and affirmed in part by unpublished per curiam
opinion.


Robert Joseph Williams, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Robert Joseph Williams appeals the district court’s order dis-

missing without prejudice his § 1983 action and denying his Fed. R.

Civ. P. 60(b) motion for reconsideration of that order.

     Parties are accorded thirty days after entry of the district

court’s final judgment or order to note an appeal, see Fed. R. App.

P. 4(a)(1), unless the district court extends the appeal period

under Fed. R. App. P. 4(a)(5) or reopens the appeal period under

Fed. R. App. P. 4(a)(6).     This appeal period is mandatory and

jurisdictional.   Browder v. Director, Dept of Corr., 434 U.S. 257,

264 (1978) (quoting United States v. Robinson, 361 U.S. 220, 229

(1960)).

     The district court’s order dismissing Williams’ action was

entered on the docket on February 20, 2001.    Williams’ notice of

appeal was filed on May 11, 2001.*     Williams did not obtain an

extension or reopening of the appeal period.    Moreover, Williams

did not file his motion to reconsider within ten days of the dis-

trict court’s order dismissing his suit, consequently the time

period for filing his appeal of that order was not tolled.     See

Fed. R. App. P. 4(a)(4); Panhorst v. United States, 241 F.3d 367,

370 (4th Cir. 2001). Therefore, Williams’ appeal is timely only as


     *
       For the purpose of this appeal we assume that the date ap-
pearing on the notice of appeal is the earliest date it could have
been given to prison officials for mailing. See Fed. R. App. P.
4(c); Houston v. Lack, 487 U.S. 266 (1988).


                                 2
to   the   district   court’s    denial   of   his   subsequent   motion   for

reconsideration.

      This court reviews a denial of a Rule 60(b) motion for abuse

of discretion.    See NOW v. Operation Rescue, 47 F.3d 667, 669 (4th

Cir. 1995) (per curiam).        We have reviewed the record and conclude

the district court’s denial of Williams’ motion for reconsideration

was not an abuse of discretion.

      Accordingly, we dismiss for lack of jurisdiction Williams’

appeal of the district court’s order dismissing his § 1983 action

and affirm the district court’s denial of Williams’ motion for

reconsideration.      United States v. Robinson, 361 U.S. 220, 229

(1960). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                 DISMISSED IN PART AND AFFIRMED IN PART




                                      3